Citation Nr: 1717988	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-02 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for mood disorder with alcohol abuse in remission.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to June 2004.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board previously remanded this matter in February 2017.  As discussed below, there has not been substantial compliance with prior Board remand directives, and an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board acknowledges that the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to higher initial disability ratings for bilateral lower extremity lumbar radiculopathy and bilateral upper extremity cervical radiculopathy have been perfected, but not yet certified to the Board.  As such, the Board will not accept jurisdiction over such issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  


REMAND

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized by VA regulation, as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  38 C.F.R. § 20.904(a)(3) (2016).  

The Veteran's February 2012 VA Form 9 substantive appeal initially requested a Travel Board hearing at a local RO.  Subsequently, in March 2014, the Veteran's attorney requested the first available Travel Board or videoconference hearing.  The Veteran was subsequently scheduled for a hearing in January 2017; however, his attorney requested to reschedule the matter due to a scheduling conflict.  Therefore, the matter was remanded by the Board in February 2017 in order to provide the Veteran with a videoconference in accordance with his request.  A review of the record indicates that the Veteran was notified later that same month that he had been placed on a waiting list for a videoconference hearing before the Board.  However, the following day, the Veteran was notified that his appeal had been recertified to the Board, although the Board would be unable to take any action on his appeal until his requested hearing had been held.  Most recently, in April 2017, the Veteran's attorney contacted VA in order to obtain a new hearing date.  Significantly, the Veteran has not yet been afforded his requested videoconference hearing.  

Therefore, to ensure full compliance with due process requirements and prior remand directives, an additional remand is required in order to afford the Veteran his requested videoconference hearing before the Board at the earliest opportunity.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.700; Stegall, 11 Vet. App. 268.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, to be held at the local RO at the next earliest available opportunity.  Notify the Veteran and his attorney of the date, time, and location of the Board hearing, in accordance with 38 C.F.R. § 20.704 (2016) and associate the notice letter with the claims file.  Once the Veteran has been afforded the requested Board videoconference hearing, or in the event that he withdraws his hearing request or fails to appear on the scheduled date, complete any additional development warranted and then return the claims file to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

